DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 was filed after the mailing date of the advisory action on 16 January 2020. The information disclosure statement (IDS) submitted on 27 January 2022 was filed after the mailing date of the non-final rejection dated 22 November 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 20 have been amended to claim “at least one yarn”. There is no support in the original disclosure for the term “yarn”. The specification only references a fiber tow, provides no definition for fiber tow, and no indication that the fiber tows are formed into yarn. In paragraph 4 of the Non-Final rejection dated 22 November 2021 the Examiner provided the definition for a fiber tow which is “a large bundle of continuous manufactured filament fibers, such as a polyester, as they are extruded from the spinerette, and before they have been cut into staple fibers”. There is no indication that the fiber tows are formed into a yarn in the original disclosure. Given that yarn is a combination of strands of fiber material spun together the structural difference between a tow and yarn is significant and would result in very different final products depending on whether a tow or yarn was used to form the bedding product. Applicant cannot simply replace the term “tow” with “yarn” without providing explicit support for such replacement and based on the specification there is no indication that the “tow” is the same as “yarn”. Applicant should provide specific teachings and explanations for the term change if they disagree. 
Claims 2-7, and 9-12 depend from claim 1 and are therefore also rejected under 35 U.S.C. 112(a).
Claims 14-19 depend from claim 13 and are therefore also rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Oda et al. (WO 2006/082725), hereinafter referred to as Oda.
Regarding Claim 1: 
Pearce discloses a bed, comprising: a mattress (see the cushioned object 101 and Col. 11, lines 11-22 of Pearce which discloses that the cushioning element could be a bed mattress) comprising an elastomeric cushioning element with a hardness of 15A or less (see at least Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”) and including interconnected buckling walls that define columnar voids extending substantially through the elastomeric cushion (see at least Col. 11, lines 36-41 of Pearce which discloses The cushioning element has within its structure a plurality of hollow columns 2016. As depicted, the hollow columns 206 contain only air. The hollow columns 206 are open to the atmosphere and therefore readily permit air circulation through them, through the cover 204 fabric, and to the cushioned object”), and a bed linen (cover 204 of Pearce) having a stretchability (see at least Col. 11, lines 24-29 of Pearce which discloses “the preferred cover is a durable and attractive fabric, such as nylon, cotton, fleece, synthetic polyester or another suitable material which is preferably stretchable and elastic and which readily permits the flow of air through it to enhance ventilation”).
Pearce does not explicitly state that the bed linen has a stretchability of at least 125 percent of the initial length of the fabric, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen, the single continuous piece of fabric knitted from at least one yarn including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including [a two-way stretch knit fabric] but does not explicitly disclose that the fabric has a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Oda teaches a bed linen (bed sheet, pillowcase, cover cloth, sheet, or pillow cover as discussed in the Abstract of Oda) comprising a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen (see at least Fig. 6(A) of Oda which shows a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and additionally/alternatively see paragraph [0037] of Oda which states “all of the bedding cover may be made of a woven or woven fabric made of said covered yarn”; see Note #1) knitted from at least one yarn including elastomeric fibers and non-elastic fibers (see at least Paragraphs [0043]-[0045] which discuss Examples of yarns made with cotton fiber and Spandexus® fibers).
Oda does not explicitly disclose that the fabric has a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
However, Oda teaches “Wherein the weight of elastic or stretchable fibers constituting the core potion occupies 1 to 20% of the total weight of the covered yarn” (paragraph [0012] of Oda) and “A knitted yarn (core spun yarn) coated with cotton fibers (92% by weight) around a core made of spandex (8% by weight) and having a knit yarn number of 30 with a knit yarn number of 190 g/m2 was produced. When this knit fabric is pulled, its maximum elongation rate is 50%. It was 90% lateral” (paragraph [0039] of Oda). Additionally, paragraph [0040] of Oda describes a different combination of yarn with only 7 wt% spandex resulting in 40% vertical and 70% horizontal maximum elongation. Oda suggests having up to 20% core weight of spandex as described in paragraphs [0012] and [0032] of Oda. Based on the examples provided by Oda as well as the suggestion that the core can be up to 20% of the total weight a log regression was created to calculate the stretch percentage of the fabric using higher percentages of Spandex material up to 20%. Figure 1 provided below shows the stretch percentage increasing with increased weight percentage of Spandex added. Based on Oda’s teachings that the material can have up to 20% of the total weight of Spandex, forming the sheets to fit over a variety of sizes of bed mattresses (paragraph [0048] of Oda) and the provided stretch of different example compositions it is clear that Oda teaches a material capable of stretching at least 125% with a Spandex weight percentage between 8 and 20. Additionally, although Oda does not explicitly state that the single, continuous piece of fabric is configured to substantially return to initial dimensions thereof after being stretched, Oda teaches “since the material of the core portion is elastic or stretchable fiber, the knitted fabric or the woven fabric produced using this cover yarn shows elasticity or stretchability”. The word elastic  is defined by American Heritage ® Dictionary as “easily resuming original size or shape after being stretched or otherwise deformed”. Therefore, the examiner considers Oda’s fabric to substantially return to the original length after being deformed.
[Chart]
Figure 1: Stretch percentage based on weight percentage of Spandex

Note #1: Although paragraph [0037] states “woven or woven” based on Oda’s entire disclosure it is determined that Watanabe is intending to teach all of the bedding cover may be made of a knitted or woven fabric made of said covered yarn.
Regarding Claim 2: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric comprises a single, continuous yarn of the elastomeric fibers and the non-elastomeric fibers (core spun yarn of Oda).  
Regarding Claim 3: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric is free of seams fixedly adjoining the single, continuous piece of fabric to one or more other pieces of fabric across the lateral dimensions of the bed linen (see Figs. 4-5 of Weiss which show element 34 formed of one piece of fabric; seams are only joining the corners to each other).
Regarding Claim 4: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, do not explicitly disclose wherein the single, continuous piece of fabric exhibits a width greater than or equal to about 59.5 inches and a length greater than or equal to about 94 inches.  
It would have been an obvious matter of design choice to change the size of Weiss’s sheet in view of Oda, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. 
Regarding Claim 5: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric is configured to retract to a length within 5 percent deviation of the initial length of the single piece of fabric following each of at least 500 distortion processes wherein the single piece of fabric is stretched to at least 125 percent of the initial length of the single piece of fabric.  
Pearce in view of Weiss and Oda do not explicitly disclose wherein the single, continuous piece of fabric is configured to retract to a length within 5 percent deviation of the initial length of the single piece of fabric following each of at least 500 distortion processes wherein the single piece of fabric is stretched to at least 125 percent of the initial length of the single piece of fabric. However, both Weiss and Oda teach stretchable fabrics, and optimizing the retracting deviation after an optimal number of distortions, such as 500, would have been obvious to one having ordinary skill in the art at the time the invention was filed for the purpose of enabling a long life of use for the bed linen. The optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding Claim 6: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, but do not explicitly disclose wherein the single, continuous piece of fabric is configured to permit gaseous materials to migrate therethrough at a rate of at least 150 ft3/minlft2 when tested in accordance with ASTM Test Method D737-04 R2012.  
However, since the combination of Pearce, Weiss and Oda teach the structure of the required claim 1, it is obvious that the fabric could meet the test requirements of the ASTM Test Method.  Alternatively, one having ordinary skill in the art at the time the invention was filed would find it obvious to optimize the tightness of the knit in order to meet the requirements of the ASTM Test Method D737-04 R2012 for the purpose of providing comfort and breathability to the bed linen.
Regarding Claim 9: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric is folded and sewn at different locations so as to exhibit an open end configured to receive a structure therein and a closed end opposing the open end (see Fig. 5a of Weiss).   
Regarding Claim 11: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric is hemmed about a lateral periphery thereof (see Fig. 5a of Weiss).   
Regarding Claim 13: 
Pearce discloses a bed and bedding comprising: a mattress (see the cushioned object 101 and Col. 11, lines 11-22 of Pearce which discloses that the cushioning element could be a bed mattress) comprising an elastomeric gel or viscoelastic gel with a hardness of 15A or less (see at least Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”); and a bed linen (cover 204 of Pearce) having a stretchability (see at least Col. 11, lines 24-29 of Pearce which discloses “the preferred cover is a durable and attractive fabric, such as nylon, cotton, fleece, synthetic polyester or another suitable material which is preferably stretchable and elastic and which readily permits the flow of air through it to enhance ventilation”). 
Pearce does not explicitly disclose a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, a continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the bed linen configured 3 SLC_4849896.2to substantially return to the initial length thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including [a two-way stretch knit fabric] but does not explicitly disclose that the bed linen has a stretchability of at least 125 percent of the initial length thereof, the bed linen comprising a single, continuous piece of fabric knitted from at least one yarn including elastomeric fibers and non-elastomeric fibers, extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Oda teaches a bed linen (bed sheet, pillowcase, cover cloth, sheet, or pillow cover as discussed in the Abstract of Oda) comprising a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen (see at least Fig. 6(A) of Oda which shows a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and additionally/alternatively see paragraph [0037] of Oda which states “all of the bedding cover may be made of a woven or woven fabric made of said covered yarn”; see Note #1) knitted from at least one yarn including elastomeric fibers and non-elastic fibers (see at least Paragraphs [0043]-[0045] which discuss Examples of yarns made with cotton fiber and Spandexus® fibers).
Oda does not explicitly disclose that the fabric has a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
However, Oda teaches “Wherein the weight of elastic or stretchable fibers constituting the core potion occupies 1 to 20% of the total weight of the covered yarn” (paragraph [0012] of Oda) and “A knitted yarn (core spun yarn) coated with cotton fibers (92% by weight) around a core made of spandex (8% by weight) and having a knit yarn number of 30 with a knit yarn number of 190 g/m2 was produced. When this knit fabric is pulled, its maximum elongation rate is 50%. It was 90% lateral” (paragraph [0039] of Oda). Additionally, paragraph [0040] of Oda describes a different combination of yarn with only 7 wt% spandex resulting in 40% vertical and 70% horizontal maximum elongation. Oda suggests having up to 20% core weight of spandex as described in paragraphs [0012] and [0032] of Oda. Based on the examples provided by Oda as well as the suggestion that the core can be up to 20% of the total weight a log regression was created to calculate the stretch percentage of the fabric using higher percentages of Spandex material up to 20%. Figure 1 provided above shows the stretch percentage increasing with increased weight percentage of Spandex added. Based on Oda’s teachings that the material can have up to 20% of the total weight of Spandex, forming the sheets to fit over a variety of sizes of bed mattresses (paragraph [0048] of Oda) and the provided stretch of different example compositions it is clear that Oda teaches a material capable of stretching at least 125% with a Spandex weight percentage between 8 and 20. Additionally, although Oda does not explicitly state that the single, continuous piece of fabric is configured to substantially return to initial dimensions thereof after being stretched, Oda teaches “since the material of the core portion is elastic or stretchable fiber, the knitted fabric or the woven fabric produced using this cover yarn shows elasticity or stretchability”. The word elastic  is defined by American Heritage ® Dictionary as “easily resuming original size or shape after being stretched or otherwise deformed”. Therefore, the examiner considers Oda’s fabric to substantially return to the original length after being deformed.
Regarding Claim 14: 
Pearce in view of Weiss and Oda make obvious the bed and bedding of claim 13, wherein the bed linen comprises a sheet, a duvet, a mattress pad, an anti-allergy cover, a blanket, or a quilt (see at least the abstract of Weiss).  
Regarding Claim 15: 
Pearce in view of Weiss and Oda make obvious the bed and bedding of claim 13, wherein the bed linen comprises a fitted sheet or an unfitted, flat sheet (see at least the abstract of Weiss).    
Regarding Claim 17: 
Pearce in view of Weiss and Oda make obvious the bed and bedding of claim 13, wherein the mattress comprises an elastomeric polymer cushion comprising: interconnected walls comprising an elastomeric material; and columnar voids extending between the interconnected walls (see at least Col. 11, lines 36-41 of Pearce which discloses The cushioning element has within its structure a plurality of hollow columns 2016. As depicted, the hollow columns 206 contain only air. The hollow columns 206 are open to the atmosphere and therefore readily permit air circulation through them, through the cover 204 fabric, and to the cushioned object”).  
Regarding Claims 18-19: 
Pearce in view of Weiss and Oda make obvious the bed and bedding of claim 13. Oda teaches forming a pillow cover for a pillow (see at least paragraphs [0059]-[0061] of Oda) out of the same material as a bed sheet (40 of Oda) at least partially covering the pillow and comprising another single, continuous piece of fabric including additional elastomeric fibers and additional non-elastomeric fibers, the pillowcase configured to substantially return to initial dimensions thereof after being stretched (see the definition of elastic provided in the rejection of claim 13 above).
Although Pearce, Weiss and Oda do not explicitly teach having a combination of a pillow, pillowcase and bed sheet set, it is old and well known in the art to include a pillow with a bed which is covered with a pillowcase. Additionally, Oda teaches a pillowcase which would inherently be used to cover a pillow.  
Regarding Claim 20: 
Pearce discloses the method of arranging a bed comprising: selecting a cushion with an elastomeric cushioning element having a durometer of 15A or less (see at least Col. 11, lines 11-22 of Pearce which teaches using the cushioned object as a mattress and Col. 25, line 67-Col. 27, line 3 of Pearce which discloses “Any gelatinous elastomer or gelatinous viscoelastomer with a hardness on the Shore A scale of less than about 15 is useful in the cushioning element of the present invention”); and at least partially covering one or more surfaces of the cushion with a bed linen (see cover 204 of Pearce) having a stretchability (see at least Col. 11, lines 24-29 of Pearce which discloses “the preferred cover is a durable and attractive fabric, such as nylon, cotton, fleece, synthetic polyester or another suitable material which is preferably stretchable and elastic and which readily permits the flow of air through it to enhance ventilation”).
Pearce does not explicitly state that the bed linen has a stretchability of at least 125 percent of an initial length of the single continuous piece of fabric, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric knitted from at least one yarn including the elastomeric fibers and non-elastomeric fibers and configured to substantially return to initial dimensions thereof after being stretched.
Weiss discloses a bed linen (fitted sheet, Figs. 4 and 5), comprising a single, continuous piece of fabric (see claim 1 and piece of material 34) extending substantially completely across lateral dimensions of the bed linen (see at least claim 1) and including [a two-way stretch knit fabric] but does not explicitly disclose that the bed linen has a stretchability that is at least 125 percent of the initial length thereof, the bed linen comprising a single, continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
Oda teaches a bed linen (bed sheet, pillowcase, cover cloth, sheet, or pillow cover as discussed in the Abstract of Oda) comprising a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen (see at least Fig. 6(A) of Oda which shows a single continuous piece of fabric extending substantially completely across lateral dimensions of the bed linen and additionally/alternatively see paragraph [0037] of Oda which states “all of the bedding cover may be made of a woven or woven fabric made of said covered yarn”; see Note #1) knitted from at least one yarn including elastomeric fibers and non-elastic fibers (see at least Paragraphs [0043]-[0045] which discuss Examples of yarns made with cotton fiber and Spandexus® fibers).
Oda does not explicitly disclose that the fabric has a stretchability of at least 125 percent of the initial length of the single continuous piece of fabric, and including elastomeric fibers and non-elastomeric fibers, the single, continuous piece of fabric configured to substantially return to initial dimensions thereof after being stretched.
However, Oda teaches “Wherein the weight of elastic or stretchable fibers constituting the core potion occupies 1 to 20% of the total weight of the covered yarn” (paragraph [0012] of Oda) and “A knitted yarn (core spun yarn) coated with cotton fibers (92% by weight) around a core made of spandex (8% by weight) and having a knit yarn number of 30 with a knit yarn number of 190 g/m2 was produced. When this knit fabric is pulled, its maximum elongation rate is 50%. It was 90% lateral” (paragraph [0039] of Oda). Additionally, paragraph [0040] of Oda describes a different combination of yarn with only 7 wt% spandex resulting in 40% vertical and 70% horizontal maximum elongation. Oda suggests having up to 20% core weight of spandex as described in paragraphs [0012] and [0032] of Oda. Based on the examples provided by Oda as well as the suggestion that the core can be up to 20% of the total weight a log regression was created to calculate the stretch percentage of the fabric using higher percentages of Spandex material up to 20%. Figure 1 provided above shows the stretch percentage increasing with increased weight percentage of Spandex added. Based on Oda’s teachings that the material can have up to 20% of the total weight of Spandex, forming the sheets to fit over a variety of sizes of bed mattresses (paragraph [0048] of Oda) and the provided stretch of different example compositions it is clear that Oda teaches a material capable of stretching at least 125% with a Spandex weight percentage between 8 and 20. Additionally, although Oda does not explicitly state that the single, continuous piece of fabric is configured to substantially return to initial dimensions thereof after being stretched, Oda teaches “since the material of the core portion is elastic or stretchable fiber, the knitted fabric or the woven fabric produced using this cover yarn shows elasticity or stretchability”. The word elastic  is defined by American Heritage ® Dictionary as “easily resuming original size or shape after being stretched or otherwise deformed”. Therefore, the examiner considers Oda’s fabric to substantially return to the original length after being deformed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Oda (WO 2006/082725), in view of Breiter (NPL dated 28 April 2014).
Regarding Claim 7: 
Pearce in view of Weiss and Oda make obvious the bed of claim 1, wherein the single, continuous piece of fabric comprises multiple yarns each independently comprising a portion of the elastomeric fibers and a portion of the non-elastomeric fibers.  
Oda does not explicitly disclose utilizing multiple strands of yarn. However, Breiter teaches utilizing multiple strands of yarn knitted as one for the benefit of creating different unique colors (see paragraph 2 of Breiter). One having ordinary skill in the art at the time the invention was filed would find it obvious to use multiple strands of yarn for the purpose of changing the aesthetic design of the bed sheet.  A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Oda (WO 2006/082725), in view of Fabric.com (NPL).
Regarding Claim 8: Pearce in view of Weiss and Oda make obvious the bed linen of claim 1, wherein the elastomeric fibers comprise spandex fibers (paragraphs [0048] of Oda) but do not explicitly disclose the non-elastomeric fibers comprise bamboo-based-rayon fibers. 
However, Fabric.com teaches a fabric made of 93% Rayon made from Bamboo and 7% Lycra. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the combination of fibers in the fabric of the bed linen as taught by Fabric.com since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Regarding Claim 16: Weiss in view of Oda make obvious the bedding assembly of claim 13, but do not disclose and wherein a remainder of the single, continuous piece of fabric comprises bamboo-based-rayon fibers. However, Fabric.com teaches a fabric made of 93% Rayon made from Bamboo and 7% Lycra. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the combination of fibers in the fabric of the bed linen as taught by Fabric.com since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 6,026,527)  in view of Weiss (US 4,723,331) further in view of Oda (WO 2006/082725), in view of Wooten JR (US 2006/0107461, hereinafter Wooten). 
Regarding Claim 12: Pearce in view of Weiss and Oda make obvious the bed linen of claim 1, but do not disclose further comprising at least one elastic structure attached proximate one or more lateral edges of the single, continuous piece of fabric. 
However, Wooten teaches a bed linen (fitted sheet 10 of Wooten) comprising at least one elastic structure (elastic bands 12 of Wooten) attached proximate one or more lateral edges of the single, continuous piece of fabric (see Fig. 1 of Wooten).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add elastic bands as taught by Wooten for the purpose of adding further securing means which aid in retaining the fitted sheet to the mattress, to Weiss’ invention as modified by Oda. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/A.L.B/Examiner, Art Unit 3673                                                                                                             

/ERIC J KURILLA/Primary Examiner, Art Unit 3619